65 N.Y.2d 865 (1985)
Lakeside Concrete Corp., Appellant,
v.
Pine Hollow Building Corp. et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Decided July 5, 1985.
Vincent G. Berger, Jr., for appellant.
Nathan Horowitz for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (104 AD2d 551).